     Case 1:19-cv-07993-GBD Document 163 Filed 12/06/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                        Plaintiffs,

                 v.                             No. 19-07993 (GBD)

  KENNETH CUCCINELLI, et al.,
                Defendants.


  STATE OF NEW YORK, et al.

                        Plaintiffs,

         v.                                    No. 19-cv-07777 (GBD)

  U.S. DEPARTMENT OF HOMELAND
        SECURITY, et al.

                        Defendants.


          NOTICE OF SUBMISSION OF ADMINISTRATIVE RECORD

       On December 5, 2019, Defendants submitted to the Court two hard drives

containing copies of the Administrative Record in the above-reference cases pursuant to

Southern District of New York ECF Rule 5.3. Hard drives containing the Administrative

Record were previously served on Plaintiffs’ counsel.



Dated: December 6, 2019                     Respectfully submitted,


                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Branch Director
                                           1
Case 1:19-cv-07993-GBD Document 163 Filed 12/06/19 Page 2 of 3




                              /s/ Joshua M. Kolsky
                              JOSHUA M. KOLSKY
                              JASON C. LYNCH
                              ERIC SOSKIN
                              KUNTAL CHOLERA
                              KERI L. BERMAN
                              Trial Attorneys
                              U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              Washington, D.C. 20530
                              Tel: (202) 305-7664 / Fax: (202) 616-8460
                              Email: joshua.kolsky@usdoj.gov

                              Attorney for Defendants




                              2
     Case 1:19-cv-07993-GBD Document 163 Filed 12/06/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

I hereby certify that on December 6, 2019, I electronically filed a copy of the foregoing.
Notice of this filing will be sent via email to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s CM/ECF
System.
                                                /s/
                                                JOSHUA M. KOLSKY
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                Washington, D.C. 20530
                                                Tel: (202) 305-7664 / Fax: (202) 616-8460
                                                Email: joshua.m.kolsky@usdoj.gov




                                             3
